DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1 (claims 1-10 and 15-20) in the reply filed on 05/17/22 is acknowledged.  The traversal is on the grounds that the Restriction Requirement does not explain why each identified invention lacks unity with each other group specifically describing the unique special technical feature of each group. This is not found persuasive because page 4, para 0002-0003 of the restriction sent out on 03/21/22 explains the reason on why a restriction was required.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 4, 15, 17 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Hsu et al. (US 20100033282).
Regarding claim 1, Hsu et al. (figures 2-6 and para 0025-0037) discloses a secondary side coil including a plurality of coil parts (see figure 2 and para 0028-0030), wherein each of the coil parts (241) includes a plate-like base part (see figure 2); a leg part formed on the base part (see figure 2 showing the leg portion extending from the base part between the tip); and a pin part (243) formed at a tip of the leg part.
Regarding claim 4, Hsu et al. (figures 2-6) discloses wherein each of the leg parts of the plurality of coil parts is arranged along a predetermined direction.
Regarding claim 15, Hsu et al. (figures 2-6) discloses wherein the base part has a disc shape.
Regarding claim 17, Hsu et al. (figures 2-6 and para 0025-0037) discloses a secondary side coil including a plurality of coil parts (see figure 2 and para 0028-0030), wherein each of the coil parts (241) includes a plate-like base part (see figure 2); a leg part formed on the base part (see figure 2 showing the leg portion extending from the base part between the tip); and a pin part (243) formed at a tip of the leg part.
Regarding claim 19-20, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).


2.	Claims 1, 3, 4, 15 and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Wu et al. (US 20130141878).
Regarding claim 1, Wu et al. (figures 3-7 and para 0073-0094) discloses a secondary side coil including a plurality of coil parts (see figure 3 and para 0073-0080), wherein each of the coil parts (400/4) includes a plate-like base part (see figure 5); a leg part formed on the base part (see figure 5 showing the leg portion extending from the base part between the tip); and a pin part (see figure 6) formed at a tip of the leg part.
Regarding claim 3, Wu et al. (figures 3-7 and para 0073-0094) discloses wherein the secondary side coil includes a plurality of first coil parts (400/4) (see the first two coils parts on the left) and a plurality of second coil parts (400/4) (see the first two coils parts on the right), each of the first coil parts includes: a plate-like first base part (see figure 5); a first leg part formed on the first base part(see figure 5 showing the leg portion extending from the base part between the tip); and a first pin part formed at a tip of the first leg part (see figure 6), and each of the second coil parts includes: a plate-like second base part (see figure 5); a second leg part formed to face the first leg part with respect to the second base part (see figure 5 showing the leg portion extending from the base part between the tip); and a second pin part formed at a tip of the second leg part (see figure 6).
Regarding claim 4, Wu et al. (figures 3-7) discloses wherein each of the leg parts of the plurality of coil parts is arranged along a predetermined direction.

Regarding claim 15, Wu et al. (figures 3-7) discloses wherein the base part has a disc shape.
Regarding claim 17, Wu et al. (figures 3-7 and para 0073-0094) discloses a secondary side coil including a plurality of coil parts (see figure 3 and para 0073-0080), wherein each of the coil parts (400/4) includes a plate-like base part (see figure 5); a leg part formed on the base part (see figure 5 showing the leg portion extending from the base part between the tip); and a pin part (see figure 6) formed at a tip of the leg part.
Regarding claim 18, Wu et al. (figures 3-7 and para 0092) discloses a plurality of first members (42) arranged in a predetermined direction (see figures 3-7); and a second member (5/51) that supports the plurality of first members (see figures 3-7), wherein a solder inflow space along the predetermined direction is formed in a state where the plurality of first members is supported by the second member (see para 0092).
Regarding claim 19-20, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

3.	Claims 1, 4, 9, 15-17 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kyoso et al. (US 6522233).
Regarding claim 1, Kyoso et al. (figures 3-5c and Col 8, lines 10-65) discloses a secondary side coil including a plurality of coil parts (see figure 3 and Col 8, lines 10-65 ), wherein each of the coil parts (1) includes a plate-like base part (see figure 3); a leg part formed on the base part (see figure 3 showing the leg portion extending from the base part between the tip); and a pin part (1b) formed at a tip of the leg part.
Regarding claim 4, Kyoso et al. (figures 3-5c) discloses wherein each of the leg parts of the plurality of coil parts is arranged along a predetermined direction.
Regarding claim 9, Kyoso et al. (figures 3-5c and Col 8, lines 10-65) discloses
wherein each of the coil parts (1) includes: a planted part (1d) planted from the base part; and a flange part (1e) formed at a tip of the planted part.
Regarding claim 15, Kyoso et al. (figures 3-5c) discloses wherein the base part has a disc shape.
Regarding claim 16, Kyoso et al. (figures 3-5c) discloses wherein the leg part extends from one end side of the disk-shaped base part and the planted part is planted from another end side of the disk-shaped base part.
Regarding claim 17, Kyoso et al. (figures 3-5c and Col 8, lines 10-65) discloses a secondary side coil including a plurality of coil parts (see figure 3 and Col 8, lines 10-65 ), wherein each of the coil parts (1) includes a plate-like base part (see figure 3); a leg part formed on the base part (see figure 3 showing the leg portion extending from the base part between the tip); and hole formed in the vicinity of the tip (see figure 3).
Regarding claim 19-20, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

4.	Claim 18 is rejected under 35 U.S.C. 102a1 as being anticipated by Chang et al. (US 20130188329).
Regarding claim 18, Chang et al. (figures 1-5 and para 0034) discloses a plurality of first members (313) arranged in a predetermined direction (see figure 2); and a second member (50) that supports the plurality of first members (see figure 2), wherein a solder inflow space along the predetermined direction is formed in a state where the plurality of first members is supported by the second member (see para 0034).

5.	Claims 1, 4-5 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Tsai et al. (US 20100188830).
Regarding claim 1, Tsai et al. (figures 18-27 and para 0071-0085) discloses a secondary side coil including a plurality of coil parts (see figures 18-21), wherein each of the coil parts (922) includes a plate-like base part (see figure 21); a leg part formed on the base part (see figure 21 showing the leg portion extending from the base part between the tip); and a pin part (9235) formed at a tip of the leg part.
Regarding claim 4, Tsai et al. (figures 18-21) discloses wherein each of the leg parts of the plurality of coil parts is arranged along a predetermined direction.
Regarding claim 5, Tsai et al. (figures 18-19 and para 0072-0073) discloses a bus bar bonded to a substrate (see para 0081) and the pin part via solder.(see figure 24)
Regarding claim 18, Tsai et al. (figures 18-27 and para 0071-0085) discloses a plurality of first members (92) arranged in a predetermined direction (see figure 20); and a second member (91) that supports the plurality of first members (see figures 19-24), wherein a solder inflow space along the predetermined direction is formed in a state where the plurality of first members is supported by the second member (see figure 24 and para 0080).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20100033282) in view of Hsu et al. (US 20140062634).
	Regarding claim 2, Hsu et al. (figures 2-6 and para 0025-0037) discloses all the limitations as noted above does not expressly discloses wherein lengths of the leg parts of the plurality of coil parts are different from one another.
	Hsu et al.(2634) (para 0041 and figure 2-3) discloses wherein lengths of the leg parts of the plurality of coil parts (30) are different from one another (see figure 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein lengths of the leg parts of the plurality of coil parts are different from one another as taught by Hsu et al.(2634) to the inductive device of Hsu et al. to as to allow the coil parts to stack on one another thereby making the inductive more compact which will save in production cost.

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kyoso et al. (US 6522233) in view of Lazzerini et al. (US 9,000,878).
Regarding claim 10, Kyoso et al. (figures 3-5c and Col 8, lines 10-65) discloses all the limitations as noted above but does not expressly discloses lengths of the planted parts of the plurality of coil parts are different from one another.
Lazzerini et al. (Col 8, lines 41-45 and figure 8c) discloses wherein lengths of the planted parts (90/92) of the plurality of coil parts are different from one another.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design lengths of the planted parts of the plurality of coil parts are different from one another as taught by Lazzerini et al.  to the inductive device of Kyoso et al. to as to allow the coil parts to stack on one another thereby making the inductive more compact which will save in production cost.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837